IN THE COURT OF APPEALS OF IOWA

                                      No. 17-0368
                                  Filed May 16, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRANDON CHRISTIAN ELLIOTT,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Patrick R. Grady,

Judge.



      The defendant challenges his conviction for assault causing bodily injury, in

violation of Iowa Code section 708.2A(5) (2015). AFFIRMED.



      Elizabeth Araguas and Jonathon Muñoz of Nidey, Erdahl, Fisher, Pilkington

& Meier PLC, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Mullins and McDonald, JJ.
                                          2


MCDONALD, Judge.

       Brandon Elliott pleaded guilty to assault causing bodily injury, in violation of

Iowa Code section 708.2A(5) (2015). Elliott timely filed a motion in arrest of

judgment, seeking to withdraw his guilty plea on the ground his guilty plea was not

voluntary and lacked a factual basis. Specifically, Elliott contended he felt pressure

to plead guilty because he was going to be arrested on an outstanding warrant and

because he did not want his daughter to have to testify at trial. After receiving the

defendant’s testimony on the motion, the district court denied the motion in arrest

of judgment and sentenced the defendant. Elliott challenges the denial of his

motion in this appeal.

       We review a district court’s grant or denial of a motion in arrest of judgment

and a motion to withdraw a plea for abuse of discretion. See State v. Smith, 753

N.W.2d 562, 564 (Iowa 2008). An abuse of discretion will only be found where the

trial court’s discretion was exercised on clearly untenable or unreasonable

grounds. See id. Here, the district court denied the motion for the following

reasons:

               The Court finds that these matters that were the subject of
       negotiation are the normal types of matters that the parties have to
       weigh in deciding whether to go to trial or whether to enter a plea
       agreement or in some cases whether to dismiss a prosecution. That
       includes the issue of whether a child might have to testify at a trial or
       whether a Defendant may have to forego short-term – or expected
       to undergo short-term incarceration due to intervening events
       between the initial cause and the trial. Though things happened very
       quickly, it appears the Defendant was aware of what his options were
       and he told the judge at the time of the plea proceeding that he was
       satisfied with counsel, that he was making the plea voluntarily, and
       he apparently laid a sufficient factual basis for Judge Koehler to
       accept the plea.
                                            3


               The Court does not find that there’s any legal basis to set the
       guilty plea aside, and the Motion in Arrest of Judgment is therefore
       denied.
       We cannot conclude the district court abused its discretion in denying

Elliott’s motion in arrest of judgment. As noted by the district court, the defendant’s

claim is belied by the record. See State v. Wise, 708 N.W.2d 66, 71 (Iowa 2006)

(concluding the defendant was not entitled to postconviction relief on claim of

involuntariness where the claim was contrary to the plea record); see also Coates

v. State, No. 16-0324, 2017 WL 1088103, at *2 (Iowa Ct. App. Mar. 22, 2017)

(affirming denial of application for postconviction relief challenging voluntariness

of plea where claim was contradicted by the record); Adcock v. State, No. 09-0657,

2010 WL 446513, at *1 (Iowa Ct. App. Feb. 10, 2010) (affirming summary

disposition of voluntariness claim where claim was contrary to the record). The

fact the defendant felt some pressure to plead guilty due to the circumstances is

of no legal consequence. See State v. Speed, 573 N.W.2d 594, 597 (Iowa 1998)

(“When the law requires a plea of guilty to be entered freely and voluntarily, it does

not mean that an accused acts in the matter of his own free will. No doubt no

accused wants to be charged with crime, nor would he like to enter a plea of guilty

in any case.”). The plea colloquy and minutes of testimony establish a factual

basis for the plea, including a lack of justification for the assault.

       AFFIRMED.